Citation Nr: 0622072	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-44 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence was submitted to reopen a 
previously denied claim of entitlement to service connection 
for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
office in St. Louis, Missouri (RO).

The issue of entitlement to service connection for post 
traumatic stress disorder (PTSD) is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  An October 1995 Board decision denied the veteran's claim 
of entitlement to service connection for PTSD.

2.  Evidence associated with the claims file since the 
October 1995 Board decision is new and material.


CONCLUSIONS OF LAW

1.  The October 1995 Board decision was the last final 
decision of the claim for service connection for PTSD.  
38 U.S.C.A. § 7104 (West 2002).

2.  The evidence received since the October 1995 Board 
decision is new and material, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2005).  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claim to reopen a previously denied claim of service 
connection for PTSD as the Board is taking action favorable 
to the veteran by reopening the claim.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active duty or active 
duty for training or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), and a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).

In an October 1995 decision, the Board denied the veteran's 
claim for entitlement to service connection for PTSD.  A 
decision by the Board is final regarding an issue; unless, 
such a decision is appealed to the United States Court of 
Appeals for Veterans Claims, ordered for reconsideration by 
the Chairman of the Board, or is revised on the grounds of 
clear and unmistakable error.  38 U.S.C.A. §§ 7102(a), 7103, 
7104, 7111, 7252(a), 7266 (West 2002); 38 C.F.R. § 20.1100 
(2005).  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  

The relevant evidence of record at the time of the October 
1995 Board decision consisted of the veteran's service 
medical records, service personnel records, VA medical 
examination reports from January 1978 and June 1989, a 
private medical examination report from May 1989, and a 
stressor letter dated in October 1991.  The Board denied the 
veteran's claim on the basis that the claimed in-service 
stressors had not been verified and that there was no 
clinical indication of PTSD.

Evidence of record received since the October 1995 Board 
decision includes additional service personnel records and a 
September 2003 VA medical examination report.

The additional service personnel records and the September 
2003 VA medical examination report are new, in that they were 
not previously of record, and they are material.  In this 
case, unestablished facts necessary to substantiating the 
claim would be anything which provides evidence of a current 
diagnosis of PTSD or that verifies the veteran's claimed 
stressors.  While the additional service personnel records do 
not deal with current medical diagnoses, they do provide 
specific details about the exact locations where the veteran 
was stationed during his service in Vietnam and the dates 
during which he was there.  Conversely, while the September 
2003 VA medical examination report contains no material 
information that would aid in verifying the veteran's claimed 
stressors, it does provide a specific diagnosis of PTSD due 
to "exposure to war."  As such, both pieces of evidence 
relate to an unestablished fact necessary to substantiating 
the claim.  See 38 C.F.R. § 3.156.  Since there is no recent 
medical evidence of record that contradicts the findings of 
the September 2003 VA medical examination report, the Board 
finds that it raises a reasonable possibility of 
substantiating the claim.  Accordingly, the September 2003 VA 
medical examination report is new and material within the 
definition of 38 C.F.R. § 3.156.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened; to this extent the appeal is allowed.


REMAND

Personnel records show that the veteran served in Vietnam.  
The record does not show, however, that he has received 
awards or decorations which establish combat service, nor is 
there any other objective evidence currently in the claims 
file which sufficiently establishes participation in combat 
in Vietnam.  Absent confirmatory evidence of participation in 
combat, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran alleges that he has PTSD as a result of stressors 
he experienced while serving in Vietnam.  Specifically, he 
wrote in his October 1991 stressor letter while on patrol 
between Hue City and Phu Bai in February 1967, his friend (he 
provided a last name) was wounded and later died.  In 
addition, he stated in April 1969 that another friend, with 
whom he had spent months in combat, committed suicide shortly 
after the veteran left his presence.

In a January 1993 letter to the VA, the veteran stated that 
he was unable to remember the full name of the named friend 
or any other names.

The September 2003 VA medical examination report stated that 
the veteran indicated he had served as an infantryman in 
addition to his duties as a driver, and that he had taken 
part in search and destroy missions.  He further stated that 
in March 1966 he witnessed bodies of fellow soldiers and of 
the enemy in various states of disarray and dismemberment 
during an amphibious landing.  During the examination the 
veteran referred to the named fellow serviceman (giving a 
full name this time), stated that he had been killed after a 
mission near the demilitarized zone (DMZ) where the company 
took heavy casualties, and that the veteran had identified 
his body in a morgue with many other bodies.  Finally, he 
stated that during Operation Chinook II, he killed an enemy 
soldier with the butt of his rifle after the man approached 
his position in the middle of the night without seeing him.

In his December 2004 substantive appeal, the veteran stated 
that he had incorrectly stated the name of the man he had 
identified in the morgue, and gave a correct name.  

The Board notes that the veteran's service personnel records 
show that he served two tours of duty in Vietnam.  The first 
was with the Headquarters and Support Company, 1st Battalion, 
9th Regiment, 3rd Marine Division from March 11, 1966 to March 
17, 1967.  The second was with the "H&S" Battery and 
Battery "A" of the 1st Light Anti-Aircraft Missile 
Battalion, 18th Marine Air Control Group, 1st Marine Air Wing 
from May 5, 1968 to May 8, 1969.  The veteran's service 
records further indicate that he took part in 10 different 
operations while in Vietnam.  Of these, 8 were during his 
first tour and were named Operation Liberty, Operation Macon, 
Operation Georgia, Operation Swannee, Operation Deck House 5, 
Operation Chinook 2, and Operation Prairie II.  The first 
operation, described as "search and destroy," lasted from 
March to September 1966 and is unnamed.  During the veteran's 
second tour, both operations are listed as Counter Insurgency 
Operations with dates and no further descriptions.

The Board is of the opinion that there is sufficient 
information of record to warrant attempting to corroborate 
the veteran's statements.  Accordingly, this case is remanded 
to the AMC for the following actions:

1.	The AMC should contact the veteran and 
request that he provide additional 
details concerning his stressors.  The 
veteran should be requested to provide 
the location of the amphibious 
operation during which he observed 
disarrayed and dismembered bodies and 
any additional information that would 
help identify this incident.  The 
veteran should also be asked to provide 
the approximate date and location of 
the death of the veteran mentioned in 
his December 2004 substantive appeal 
(S.L.).  Further, he must be asked to 
provide the full name and any other 
identifying information for the other 
named veteran (last name beginning with 
"H") and the man who committed suicide 
in April 1969.  The veteran must be 
informed that he can submit statements 
from other service members who 
witnessed or knew of the incidents, or 
who can confirm the veteran's proximity 
to the incidents.

2.	Regardless of any response from the 
veteran, the AMC should review the file 
and prepare a summary of the veteran's 
purported in service stressors as 
described in the body of this remand.  
This summary, together with a copy of 
his personnel records and copies of all 
supporting evidence (to include the 
stressor letter and any probative 
evidence submitted by the veteran), 
should be sent to U.S. Army and Joint 
Services Records Research Center 
(JSRRC), Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA  
22315-3802.  They should be requested 
to state whether the Headquarters and 
Support Company, 1st Battalion, 9th 
Regiment, 3rd Marine Division or the 1st 
Light Anti-Aircraft Missile Battalion, 
18th Marine Air Control Group, 1st Marine 
Air Wing, were engaged in combat during 
the periods that the veteran was with 
them.  JSRRC should also be requested 
to state whether or not the operations 
listed in the veteran's personnel 
records are combat operations and if it 
is possible for the veteran to have 
participated in all of them without 
experiencing combat.  Finally, they 
should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors, 
specifically the presence of any 
friendly or enemy bodies at the 
location of the veteran's amphibious 
landing in March 1966, the death of a 
soldier from the 1st Battalion, 9th 
Regiment, 3rd Marine Division, named 
"Harris" near Hue City or Phu Bai in 
February 1967, the death of "Steve 
Lucas" after a mission near the DMZ, 
the suicide of a soldier in either the 
1st Battalion, 9th Regiment, 3rd Marine 
Division or the 1st Light Anti-Aircraft 
Missile Battalion, 18th Marine Air 
Control Group, 1st Marine Air Wing in 
April 1969, and the killing of an enemy 
soldier by the veteran during Operation 
Chinook II.  If JSRRC's research of 
available records for corroborating 
evidence leads to negative results, the 
RO should notify the veteran and his 
representative, and afford them the 
opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSRRC.

3.	The AMC should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  After the 
veteran has had an adequate opportunity 
to respond, the appeal must be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


